



Exhibit 10.35
Amendment to Employment Agreement
This Amendment (this “Amendment”), dated as of April 18, 2017, to the Employment
Agreement, made as of May 1, 2014 (the “Employment Agreement”), is between the
Florida Community Bank, National Association (the “Company”) and James E. Baiter
(“Executive”).
WHEREAS, the Company and Executive now wish to amend the Employment Agreement in
accordance with the provisions of Section 7(m) of the Employment Agreement;
NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree to amend the Employment Agreement as set forth herein.
1.Section 1 of the Employment Agreement is hereby deleted in its entirety and
replaced with the following:
“1.    Term of Employment. The term of employment under this Agreement shall
commence as of the Effective Date and, subject to earlier termination provided
in Section 4 hereof, shall end on April 30, 2019 (the “Term”). For purposes of
clarity, if Executive’s employment continues after the expiration of the Term,
his employment shall be at-will.”
2.Section 3(c) of the Employment Agreement is hereby deleted in its entirety and
replaced with the following:
“(c)    Benefits and Perquisites. Executive shall be entitled to participate in,
to the extent Executive is otherwise eligible under the terms thereof, the
benefits and programs, including, for the avoidance of doubt, any long-term
incentive plans or arrangements, and receive the benefits and perquisites,
generally provided by the Company to executives of the Company, including
without limitation, family medical insurance. Notwithstanding the foregoing,
Executive shall not be entitled to participate in any Company severance plan
other than as provided specifically herein. Executive shall be entitled to
annual vacation in accordance with Company policy.”
3.Except as specifically modified herein, the Employment Agreement shall remain
in full force and effect in accordance with all of the terms and conditions
thereof.
4.This Amendment may be executed in any number of counterparts, each of which
shall for all purposes be deemed an original, and all of which together shall
constitute but one and the same instrument. Signatures delivered by facsimile
shall be effective for all purposes.


IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
duly executed effective as of the date first written above.
[Signatures on the following page]









--------------------------------------------------------------------------------





 
FLORIDA COMMUNITY BANK, NATIONAL ASSOCIATION




By:/s/Kent S. Ellert


Name: Kent S. Ellert


Title: Chief Executive Officer


 
JAMES E. BAITER






/s/James E. Baiter










